SEDGWICK, Judge
(dissenting).
I respectfully dissent.
This case is factually and completely indistinguishable from Marben v. State, Department of Public Safety, 294 N.W.2d 697 (Minn.1980). The following facts were present in Marben: (1) an anonymous tip from a citizen; (2) a car identified by the citizen as tailgating him; (3) the officer could verify the car; and (4) the officer made the stop without any independent observation of erratic or illegal driving behavior.
In State v. Davis we have: (1) an anonymous tip by a citizen; (2) the citizen identified the car immediately behind her as having run a red light; (3) the officer observed the car in back to be the only car in the vicinity and therefore identified it; and (4) the officer made the stop without observing any independent or erratic driving violations as did the officer in Marben.
This court followed Marben in Frank v. Commissioner of Public Safety, 384 N.W.2d 574 (Minn.Ct.App.1986). Although the police officer there observed independent violations of law, that was not disposi-tive of that case. An unidentified citizen there also reported a fact which indicated a violation of law, i.e., tailgating by the car behind her.
On the other hand, the recent Minnesota Supreme Court case which the majority finds controlling, Olson v. Commissioner of Public Safety, 371 N.W.2d 552 (Minn.1985), is not analogous. The anonymous citizen there did not state any facts which would lead a reasonable officer to suspect criminal activity. The only report was that he observed a “possible drunken driver.” A police officer would not have the authority to stop based on that conclusion without a supporting factual basis to conclude that a traffic or criminal statute had been violated.
Marben stands for the proposition that a hearsay report by a citizen may be the sole basis for an officer’s stop of a moving vehicle if it contains facts indicating a violation of law. The supreme court said:
[t]he factual basis for stopping a vehicle need not arise from the officer’s personal observation, but may be supplied by information acquired from another person.
Id. at 699 (citations omitted).
The majority opinion here ignores the difference between articulated facts which support the bare allegations of criminal activity and the pure conclusion of a “possible drunk driver,” Olson, 371 N.W.2d 552. Of more concern, however, are the new requirements which the majority seeks to impose upon the holding of Marben.
*9The majority implies that there must be something for the police officer at the scene to use as a focal point to judge the credibility of the anonymous tipster. This requirement clearly contravenes prior law that private citizens are 'presumed reliable. State v. Phelps, 297 Minn. 61, 64, 209 N.W.2d 780, 782 (1973) (citations omitted); Marben, 294 N.W.2d at 699 (citations omitted).
In addition to requiring that the tipster stop and identify herself and permit the officer to question her, the majority requires the informant to have observed multiple illegal acts, such as “speeding through a series of downtown St. Paul streets, or running two or three stop signs or red lights.”
I suggest that the requirements imposed by the majority opinion attempt to eliminate the investigatory stop which has been consistently followed by the Minnesota Supreme Court since Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) and its progeny, and now imposes on police the probable cause standard to stop a vehicle.
The trial court should be affirmed.